DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lantz US20170156546.
Regarding claim 1, Lantz US20170156546 discloses an ignition assembly, comprising: 
a lower canister comprising a first wall extending longitudinally along a first longitudinal axis and between a first end and a second end to define a first chamber (Fig. 11, chamber 2); 
an upper canister comprising a second wall extending longitudinally along a second longitudinal axis and between a third end and a fourth end to define a second chamber (Fig. 11 chimney 24), 
wherein when the third end releasably engages the second end, the first longitudinal axis is parallel to the second longitudinal axis (Fig. 11, ¶75); and, 
a grate, supported by the first wall in a plane orthogonal to the first longitudinal axis, configured to support a quantity of charcoal that is supplied into the second chamber via the fourth end (Grate 4 seen in Fig. 3, Fig. 4 and Fig. 11), 

Regarding claim 9, Lantz further discloses the ignition assembly of claim 1, wherein the first longitudinal axis is aligned with the second longitudinal axis (Lantz, Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 6, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantz US20170156546 in view of Zapp US20050045168.
Regarding claim 2, Lantz does not expressly disclose the ignition assembly of claim 1, further comprising: an inclined grate member configured to be supported by the grate to support at least a portion of the quantity of charcoal, the inclined grate member defining a plurality of support members extending out of the plane of the grate in an upward direction toward the second chamber so as to support thereon, at an elevation above the plane of the grate, charcoal that is supplied into the second chamber via the fourth end.
Zapp US20050045168 teaches an ignition assembly wherein the charcoal supporting grate (Fig., 3, 29) is provided with an inclined grate member (Fig. 3, cone 50) configured to be supported by the grate to support at least a portion of the quantity of charcoal (95), the inclined grate member defining a plurality of support members extending out of the plane of the grate in an upward direction so as to support thereon, at an elevation above the plane of the grate, charcoal (¶33, wires or mesh, Fig. 3).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a cone, as taught by Zapp, since doing so amounts to a known technique for improving similar charcoal ignition devices with the known predictable results of facilitating an updraft thereby aiding ignition. 

Regarding claim 3, The previously combined references do not expressly disclose the ignition assembly of claim 2, wherein the inclined grate member is integrally formed with the grate as a unitary body. 
The difference between the prior art and the claimed subject matter amounts to merely making the cone of the combined reference integral with the grate.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the cone of the combined reference integral with the grate, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).  MPEP 2144.04 V B
Regarding claim 4, The previously combined references disclose the ignition assembly of claim 2, wherein the inclined grate member is formed with a conical shape (Zapp, Fig. 3, ¶33).
Regarding claim 5, The previously combined references disclose the ignition assembly of claim 2, wherein the grate is formed with a disk shape (Lantz, Fig. 3).
Regarding claim 6, The previously combined references do not expressly disclose the ignition assembly of claim 2, wherein the inclined grate member is configured to releasably couple to the grate.
The difference between the prior art and the claimed subject matter amounts to merely making the cone of the combined references separable from the grate.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combined references such that the cone is separable from the grate since it has been held that constructing a 

Regarding claim 11, Lantz US20170156546 discloses an ignition assembly, comprising: 
a lower canister comprising a first wall extending longitudinally along a first longitudinal axis and between a first end and a second end to define a first chamber (Fig. 11, chamber 2); 
an upper canister comprising a second wall extending longitudinally along a second longitudinal axis and between a third end and a fourth end to define a second chamber (Fig. 11 chimney 24), 
wherein when the third end releasably engages the second end, the first longitudinal axis is parallel to the second longitudinal axis (Fig. 11, ¶75); and, 
a grate, supported by the first wall in a plane orthogonal to the first longitudinal axis, configured to support a quantity of charcoal that is supplied into the second chamber via the fourth end (Grate 4 seen in Fig. 3, Fig. 4 and Fig. 11), 
wherein the upper canister is configured to be removed from the lower canister such that, upon said removal, the charcoal supplied into the second chamber remains substantially supported by the grate (Fig. 11, ¶75).

Lantz does not expressly disclose an inclined grate member supported by a grate and defining a plurality of support members extending out of the plane of the grate in an upward direction toward the second chamber so as to support thereon, at an elevation above the plane of the grate, charcoal that is supplied into the second chamber via the fourth end, 
wherein the upper canister is configured to be removed from the lower canister such that, upon said removal, the charcoal supplied into the second chamber remains substantially supported by the grate and the inclined grate member.
Zapp US20050045168 teaches an ignition assembly wherein the charcoal supporting grate (Fig., 3, 29) is provided with an inclined grate member (Fig. 3, cone 50) configured to be supported by the grate to support at least a portion of the quantity of charcoal (95), the inclined grate member defining a plurality of support members extending out of the plane of the grate in an upward direction so as to support thereon, at an elevation above the plane of the grate, charcoal (¶33, wires or mesh, Fig. 3).  
Zapp teaches that the cone 50 facilitates an updraft thereby quickening ignition (¶33, ¶37).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a cone, as taught by Zapp, since doing so amounts to a known technique for improving similar charcoal ignition devices with the known predictable results of facilitating an updraft thereby aiding ignition. 

Regarding claim 12, The previously combined references disclose the ignition assembly of claim 11, wherein the inclined grate member is formed with a conical shape (Zapp, Fig. 3, ¶33).
Regarding claim 13, The previously combined references do not expressly disclose the ignition assembly of claim 11, wherein the inclined grate member is integrally formed with the grate as a unitary body.
The difference between the prior art and the claimed subject matter amounts to merely making the cone of the combined reference integral with the grate.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the cone of the combined reference integral with the grate, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).  MPEP 2144.04 V B
Regarding claim 14, The previously combined references disclose the ignition assembly of claim 11, wherein the grate comprises is formed with a disk shape (Lantz, Fig. 3).
Regarding claim 15, The previously combined references disclose the ignition assembly of claim 11, wherein the first longitudinal axis is aligned with the second longitudinal axis (Lantz, Fig. 11).

Regarding claim 16, Lantz US20170156546 discloses an ignition assembly, comprising: 
a lower canister comprising a first wall extending longitudinally along a first longitudinal axis and between a first end and a second end to define a first chamber (Fig. 11, chamber 2); 
an upper canister comprising a second wall extending longitudinally along a second longitudinal axis and between a third end and a fourth end to define a second chamber (Fig. 11 chimney 24), 
wherein when the third end releasably engages the second end, the first longitudinal axis is parallel to the second longitudinal axis (Fig. 11, ¶75); and, 
a grate, supported by the first wall in a plane orthogonal to the first longitudinal axis, configured to support a quantity of charcoal that is supplied into the second chamber via the fourth end (Grate 4 seen in Fig. 3, Fig. 4 and Fig. 11), 
wherein the upper canister is configured to be removed from the lower canister such that, upon said removal, the charcoal supplied into the second chamber remains substantially supported by the grate (Fig. 11, ¶75).
Lantz does not expressly disclose means for improving the contact surface between the charcoal and air flow, which means are supported by the grate, wherein the upper canister is configured to be removed from the lower canister such that, upon said removal, the charcoal supplied into the second chamber remains substantially supported by the grate and said means.
The limitation means for improving the contact surface between the charcoal and air flow is interpreted in light of instant specification to encompass an inclined grate member or equivalents thereof. 
Zapp US20050045168 teaches an ignition assembly wherein the charcoal supporting grate (Fig., 3, 29) is provided with an inclined grate member (Fig. 3, cone 50) configured to be supported by the grate to support at least a portion of the quantity of charcoal (95), the inclined grate member defining a plurality of support members extending out of the plane of the grate in an upward direction so as to support thereon, at an elevation above the plane of the grate, charcoal (¶33, wires or mesh, Fig. 3).  
Zapp teaches that the cone 50 facilitates an updraft thereby quickening ignition (¶33, ¶37).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a cone, as taught by Zapp, since doing so amounts to a known technique for improving similar charcoal ignition devices with the known predictable results of facilitating an updraft thereby aiding ignition. 

Regarding claim 17, The previously combined references disclose the ignition assembly of claim 16, wherein the means for improving the contact surface between the charcoal and air flow comprise a conical-shape grate (Zapp, Fig. 3, ¶33).
Regarding claim 18, The previously combined references do not expressly disclose the ignition assembly of claim 16, wherein the means for improving the contact surface between the charcoal and air flow is integrally formed with the grate as a unitary body.
The difference between the prior art and the claimed subject matter amounts to merely making the cone of the combined reference integral with the grate.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the cone of the combined reference integral with the grate, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).  MPEP 2144.04 V B
Regarding claim 19, The previously combined references disclose the ignition assembly of claim 16, wherein the grate comprises is formed with a disk shape (Lantz, Fig. 3).
Regarding claim 20, The previously combined references disclose the ignition assembly of claim 16, wherein the first longitudinal axis is aligned with the second longitudinal axis (Lantz, Fig. 11).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantz US20170156546 in view of Zapp US20050045168 and in view of Hsu US4215667.
Regarding claim 7, The previously combined references do not expressly disclose the ignition assembly of claim 6 further comprising: at least one second inclined grate member configured to be supported by the grate, each of the at least one second inclined grate members defining a second plurality of support members extending out of the plane of the grate in an upward direction toward the second chamber so as to support thereon, at an elevation above the plane of the grate, charcoal that is supplied into the second chamber via the fourth end.
	Hsu US4215667 teaches a charcoal burning device (abstract) wherein the charcoal support is provided with several incline members for supporting charcoal thereby allowing air flow from beneath the charcoal thereby enhancing combustion (Fig. 1, piles 25, Col. 1 Ln. 59-65)
	The difference between the claimed subject matter and the prior art amounts to a mere duplication of parts (the cone of Zapp).  At the time of this office action, there is insufficient evidence of record to show that a mere duplication of part would provide a new or unexpected result.  MPOEP2144.04 VI B.  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to provide two, three or more cones to the combined reference since doing so amounts to a mere duplication of parts and would provide the predictable result of allowing airflow from beneath the charcoal.  
Regarding claim 8, The previously combined references teach the ignition assembly of claim 7, wherein the at least one second inclined grate member comprises a second inclined grate member and a third inclined grate member (see claim 7 above).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantz US20170156546 in view of Karpinia US4417565.
Regarding claim 10, Lantz does not expressly disclose the ignition assembly of claim 1, further comprising: a handle releasably coupled to the upper canister.  Lantz does teach handles attached with fasteners (¶54)
	Karpinia US4417565 teaches a charcoal ignition device where in the device is provided with a handle which is removable thereby allowing the device more compact packaging (Col. 3 Ln. 13-29).   
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device such that the handles are removable since doing so is a known modification in the art with the known predictable result of allowing more compact packaging.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762